Citation Nr: 1403420	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee condition.  

2.  Entitlement to service connection for a right shoulder condition.  

3.  Entitlement to service connection for a bilateral foot condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975 and from August 1990 to September 1991.  He also had an unverified period of service in the Army Reserves until approximately 2004 and has unverified active service of approximately 11 months and three days.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims for service connection listed on the title page.  The Board remanded the claims for additional development in September 2011.

As noted in the Board's September 2011 remand, the Veteran's the request for a hearing before the Board was deemed to be withdrawn as he failed to report for a scheduled for a hearing before the Board in July 2009 and the record did not indicate that he requested that the hearing be rescheduled.  38 C.F.R. § 20.704 (2013).  

Also, as previously noted in the Board's September 2011 remand, the issue of service connection for a psychiatric disorder is not before the Board for appellate review.  Although an October 2007 statement of the case (SOC) included the issues on the title page as well as the issue of service connection for a psychiatric disorder, the Veteran's November 2007 substantive appeal listed only the issues of service connection for both feet, the right shoulder, and the left knee.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have not been added to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record demonstrates that the Veteran had service in the Army Reserves until approximately 2004 as well as unverified active service of approximately 11 months and three days; however, the claims file does not reflect complete records from that service or records from his active duty service from August 1990 to September 1991.  Although the September 2011 remand requested that the Veteran's service in the Army Reserves be verified, including dates and types of service, and requested that service treatment records be obtained from any Reserve service as well as from his active service from August 1990 to September 1991, the AMC only requested records from one source, the Records Management Center.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore a remand to attempt to obtain these records from all possible sources is still necessary.  38 C.F.R. § 3.159(c)(2) (2013); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Army Reserves, from the appropriate sources.  See VA Forms 21-4142; DD 214s.  The Veteran has identified and the available service information indicates the following units from which the AMC should attempt to contact and obtain this information, including retirement points, etc.,:

(a).  The 212th Transportation, located at U.S. Army Reserve, 6510 Bonnie Oaks Drive, Chattanooga, Tennessee 37416

(b).  The 3397 GSU, located at 2021 E. 23rd Street, Chattanooga, Tennessee, 37404 (U.S. Army Reserve, Army Reserve Training Center)

(c).  The USAR Con GP (ANL TNG) RCPAC, located at 9700 Page Boulevard, St. Louis, Missouri 63133 (this is the old National Personnel Records Center (NPRC) address).  Send a letter and request to the NPRC at their current address, 1 Archives Drive, St. Louis, Missouri, 63138.  Also attempt to locate where the USAR Con GP is located and attempt to retrieve records from this location.  

(d).  U.S. Army Reserve Center, 4100 Goodfellow Boulevard, St. Louis, Missouri 63120

(e).  Headquarters 125th ARCOM, located at 443 Donelson Pike, #100, Nashville, Tennessee 37214 (U.S. Army Recruiting Station)

If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard, including the attempts made to contact each unit listed above.

2.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any period of Army Reserve service identified.  

Search for and obtain any periodic physical and/or school examinations, to include the medical history questionnaires and reports of clinical evaluations.  

Advise the Veteran of alternative forms of evidence that can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington, 19 Vet. App. 362. 

3.  Complete copies of the Veteran's service treatment records, for his period of active service from August 1990 to September 1991 should also be obtained.  

Search for and obtain any periodic physical and/or school examinations, to include the medical history questionnaires and reports of clinical evaluations.  

Advise the Appellant of alternative forms of evidence that can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters.  Dixon, 3 Vet. App. at 263-264; see Washington, 19 Vet. App. 362.  

4.   When the following development has been completed, determine whether a VA examination(s) is required in accordance with 38 C.F.R. § 3.159(c)(4) .  If so, schedule the Veteran for an appropriate examination(s).

5.  Finally, readjudicate the claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

